Order, Supreme Court, New York County, entered on June 3, 1971, unanimously modified, on the law, without costs and without disbursements, to strike from the. complaint all claims except for that of negligence, and otherwise affirmed, and plaintiff shall, within 20 days after service upon him by defendant-appellant of a copy of the order entered hereon, serve an amended complaint in conformity herewith. The supplemental amended complaint, to which the cross motion to dismiss was directed, contains a fifth unitary cause stating claims of several kinds, all of which, save only that for negligence, are outlawed by the Statute of Limitations. Since the affirmative defensive plea of the statute is all embracing as to the claims lumped together in the fifth cause, defendant’s motion for a summary judgment based on the statute is effectively partially granted by the relief hereby afforded. Concur—■ Capozzoli, J. P., Markewich. Nunez, Murphy and McNally, JJ.